UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6093


DAVID M. WASANYI, Pharm.D.,

                     Petitioner - Appellant,

              v.

GEORGE TRENT, Superintendent, PCC,

                     Respondent - Appellee,

              and

BERKELEY COUNTY,

                     Respondent.


Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00225-JPB-JPM)


Submitted: May 25, 2021                                           Decided: May 28, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


David M. Wasanyi, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE ATTORNEY
GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David M. Wasanyi seeks to appeal the district court’s orders denying relief on his

28 U.S.C. § 2254 petitions and denying a certificate of appealability. The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. See

28 U.S.C. § 2253(c)(1)(A).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Wasanyi has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

Wasanyi’s motions to appoint counsel, deny Wasanyi’s motions to transfer his case to

another district court judge, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2